Title: From Alexander Hamilton to Herman LeRoy, 19 September 1802
From: Hamilton, Alexander
To: LeRoy, Herman


Grange [New York], September 19, 1802. Informs LeRoy of an arrangement he has concluded with Henry Sands to assign Sands’s mortgage on lots in Brooklyn to the Bank of New York, which, in turn, would sell the mortgaged property and use the proceeds to discharge Comfort Sands’s debts. States: “Going tomorrow morning to attend the W Chester Circuit which may occasion an absence of three or four days.”
